244 S.W.3d 769 (2008)
Wanda SARGENT, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 89779.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Wanda Sargent, St. Louis, MO, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Pro se Appellant Wanda Sargent appeals the Labor and Industrial Relations Commission's (Commission) order affirming the Appeals Tribunal's decision disqualifying Appellant from receiving unemployment benefits. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).